Ludeling, C. J.
This is an injunction suit to prevent the sale of a house and lots in the cify of Jackson, Louisiana, under an order of seizure and sale, on the grounds that the property is not worth more than two thousand dollars; that it is his homestead, and that he has a child dependent on him.
The evidence shows that the property seized is worth more than two thousand dollars.
There was judgment in favor of the defendants, dissolving the injunction. Section 1691 of the Revised Statutes of 1870, provides that il in addition to the property and effects now exempted from seizure' and sale under execution, one hundred and sixty acres of ground, and the buildings and improvements thereon, occupied as a residence, and .bona fide owned by the debtor, having a family, or mother, or father, nr person or persons dependent on him for support; also, one work horse, one wagon or cart, one j oke of oxen, two cows and calves, twenty-ñve head of hogs, or one thousand pounds of bacon, or equivalent in pork, and, if a farmer, the necessary quantity of corn or fodder for the current year; provided that the property herein declared to be exempt from seizure and sale does not exceed in value two thousand dollars,” etc. And the plaintiff in injunction relies upon this provision of the law to justify his action.
We think the property exempted from seizure and sale in the foregoing law is predial, and not urban property. It exempts one hundred and sixty acres of land, and the improvements and buildings *220thereon, and such other property as is usually attached to a farm to-contribute to the support of the farmer and his family.
The general rule is that the property of the debtor is the common pledge of his creditors; exemption laws create exceptions to the general rule, and they are not to be extended beyond the express terms of the law.
It is therefore ordered and adjudged that the judgment of the lower court bo affirmed, with costs of appeal.